 In the Matter of GENERAL MOTORS CORPORATION, GENERAL MOTORSBUILDING DIVISIONandINTERNATIONAL UNION, UNITED AuTOMo-BILEWORKERS OF AMERICA, AFFILIATED WITH THE C. I. O.Case No. R-2383.-Decided March 27, 1941Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent electionMr. Harold A. Crane fieldandMr. T. H. McKeon,for the Board.Mr. Henry M. Hogan, Mr. A. F. Power, Mr.-Denton Jolly,andMr. Robert C. Carson,of Detroit, Mich., for the Company.Mr. Maurice SugarandMr. Emil Goodman,of Detroit, Mich., forthe Union.Miss Edna Loeb,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn December 4, 1940, International Union, United AutomobileWorkers of America, affiliated with the Congress, of Industrial Or-ganizations, herein called the Union, filed with the Regional Directorfor the Seventh Region (Detroit, Michigan) a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of General Motors Corporation, General MotorsBuilding Division, herein called the Company, engaged in the opera-tion and maintenance of several buildings of General Motors Corpo-ration in Detroit,Michigan, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called, the At.OnFebruary 27, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, ordered an, investigation and author-ized the Regional Director to conduct it and to provide for an ap-propriate hearing upon due notice.On February 28, 1941, the Com-pany, the Union, and the Board entered into a "STIPULATIONFOR CERTIFICATION OF REPRESENTATIVES UPONCONSENT ELECTION."30 N. L.R. B., No 96.639 640DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to the Stipulation, an election by secret ballot was con-ducted on March 4, 1941, under the direction and supervision of theRegional Director, among service and maintenance employees of theCompany, employed-in General Motors Building and General MotorsResearch Building "A" and "B",. Detroit, Michigan, including ele-vator operators, janitors and janitresses, . service department em-employees, carpenters, plumbers, electricians, masons, elevator main-tenance employees, window washers, machine room operators, ma-chine room repair inen, machine room handy men, delivery men andhelpers in receiving and shipping department but excluding directrepresentatives of the management such as officers and directors ofthe, Company, building supervisors and assistant supervisors, super-intendents and assistant superintendents, foreladies and assistantforeladies, foremen and assistant foremen and elevator starters, andall other persons working in a supervisory, capacity, including thosehaving the right to hire or discharge and those whose duties includerecommendation as to hiring or discharging 'and those whose workisof a confidential nature; all clerical employees, watchmen, chiefmachine room engineer, shift operating engineers and kitchen, cafe-teria and dining room employees, to determine whether or not saidemployees desired to be represented by the Union.On March 6,1941, the Regional Director issued and duly served upon the partieshis Election Report.No objections to the conduct of the ballot orthe Election Report have been filed by any of the parties.In his Election Report the Regional Director reported as followsconcerning the balloting and its results :Totalon eligibility list------------------- _------------------ _ 278Total ballots cast___________________________________________ 255Total ballots challenged_____________________________________0Total blank ballots --------------------------- --------------0Totalvoid ballots___________________________________________0Total 'valid votes cast_______________________________________255Votes castfor InternationalUnion, United Automobile WorkersofAmerica,affiliatedwith C. I. O________________________ 233Yates castagainst InternationalUnion,UnitedAutomobileWorkers ofAmerica, affiliatedUpon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question' affecting commerce has arisen concerning the repre-sentation of employees of General Motors Corporation, General Mo-torsBuilding Division, Detroit, Michigan, within the meaning ofSection 9 (c) and Section 2 (6) and (7) ,of the National LaborRelations Act. GENERAL MOTORS,CORPORATION,6412.Service and maintenance employees of the Company employedin General Motors Building.and General Motors Research,Building"A" and "B",Detroit,Michigan,including-elevator.operators, jani-torsand.janitresses,servicedepartment employees,carpenters,plumbers, electricians,masons, elevatormaintenance employees, -window washers, machine room operators,machine room repair men,machine room handy-men, delivery men-and helpers in receivingand shipping department but excluding direct representatives of themanagement such as. officers,and directors of the Company,building supervisors and assistant supervisors,,superintendentsand assistant superintendents, ` foreladies and assistant foreladies,foremen and assistant foremen and elevator,starters, .and allother persons working in a supervisory capacity,,. including thosehaving the right to,hire or discharge and those whose duties includerecommendation as to hiring or discharging: and those,whose,^work,isof a confidential nature, all clerical employees;watchmen,chief 'ma-chine room engineer,shift operating engineers and kitchen,cafeteriaand dining room employees,constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b) of the National Labor Relations Act.3.International Union, United Automobile Workers of America,,affiliated with Congress 'of Industrial Organizations,has been desig-nated and selected by a majority of the employees in the above unitas their representative for the purposes of collective bargaining, andis the exclusive representative of all the employees in said unit,within the meaning of Section 9 (a) of the National Labor RelationsAct.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions'Act,IT IS HEREBY CERTIFIEDthatInternational Union, United Automo-bileWorkers of America,affiliatedwith the Congress of IndustrialOrganizations,has been designated and selected by a majority ofservice and maintenance employees of General Motors Corporation,General.Motors Building Division,employed in General MotorsBuilding and General Motors Research Building "A"and "B".De-troit,Michigan,including elevator operators,janitors, and jani-tresses,servicedepartmentemployees,carpenters,plumbers,electricians,masons, elevator maintenance employees,window wash-ers,machine room operators,machine room repair men,machineroom handymen, deliverymen and helpers in receiving and shippingdepartment but excluding direct representatives of the management -642DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch as officers and directors of the Company, building supervisorsand assistant supervisors,- superintendents and assistant superinten-dents, foreladies and assistant forladies, foremen and assistant fore-men and elevator starters, and all other persons working' in asupervisory capacity, including those having the right to hire ordischarge and those whose duties include- recommendation as tohiring or discharging and those whose work is of a confidentialnature, all clerical employees, watchmen, chief machine room en-gineer, shift operating engineers and kitchen, cafeteria and diningroom employees, as their representative for the purposes of collectivebargaining, and that International Union, United Automobile Work=ere of America, affiliated with the Congress of Industrial Organiza-tions, is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment; and other conditions of employment.